

Exhibit 10.25








[LETTERHEAD PHILIP MORRIS
INTERNATIONAL MANAGEMENT SA]






André Calantzopoulos




Lausanne, January 13, 2014








Dear André,
 
As you are aware, we are in the process of communicating the new grades to all
executives in our former Banding system. As a matter of formality, I am
confirming that, with effect from January 1, 2014, your new grade is 28.
 
The targets that were set for your position in June 2013 are unaffected by the
switch to the new grade.
 




Yours sincerely,


PHILIP MORRIS INTERNATIONAL MANAGEMENT S.A.
 







/s/ KEVIN CLICK
Kevin Click
Senior Vice President Human Resources PMI




Philip Morris International Management SA, Avenue de Rhodanie 50, 1007 Lausanne,
Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

